Third District Court of Appeal
                               State of Florida

                        Opinion filed March 10, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1399
                       Lower Tribunal No. F16-4003
                          ________________


                       Lance Deshawn Moore,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Jose L.
Fernandez, Judge.

     The Law Office of Robert David Malove, P.A., and Robert David
Malove (Fort Lauderdale), for appellant.

    Ashley Moody, Attorney General, and Asad Ali, Assistant Attorney
General, for appellee.


Before EMAS, C.J., and LINDSEY and LOBREE, JJ.

     PER CURIAM.

     Affirmed.